United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-4036
                         ___________________________

                                     Jack Shepard

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                           TheHuffingtonPost.Com, Inc.

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                               Submitted: June 5, 2013
                                 Filed: June 7, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      In this diversity action, Jack Shepard appeals the district court’s1 dismissal of
his complaint asserting defamation claims based on an article first published on the

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
internet more than two years before this action was commenced. Shepard also moves
to supplement the record on appeal with certain documents and photographs.

       Upon careful de novo review, see Northstar Indus., Inc. v. Merrill Lynch &
Co., Inc., 576 F.3d 827, 831 (8th Cir. 2009) (de novo review of Rule 12(b)(6)
dismissal); see also Salve Regina College v. Russell, 499 U.S. 225, 231 (1991) (de
novo review of district court’s determination of state law), we agree with the district
court that Shepard’s complaint was subject to dismissal as time-barred. See Minn.
Stat. § 541.07 (actions for libel shall be commenced within 2 years); Church of
Scientology of Minn. v. Minn. State Med. Ass’n Found., 264 N.W.2d 152, 155
(Minn. 1978) (under single-publication rule, statute of limitations begins to run when
mass-produced publication is first released to public; incidental republication does
not restart statute of limitations); see also Yeager v. Bowlin, 693 F.3d 1076, 1082
(9th Cir. 2012) (website is not republished unless defamatory statement is
substantively altered or added to, or website is directed to new audience), cert.
denied, 12-1047, 2013 WL 686407 (U.S. Apr. 29, 2013); Nationwide Bi-Weekly
Admin., v. Belo Corp., 512 F. 3d 137, 144 (5th Cir. 2007) (adopting holding in Firth
v. State, 775 N.E.2d 463 (N.Y. 2002) (applying single-publication rule to internet
publications)); noting that every court to consider issue since Firth has followed its
approach). As to Shepard’s tolling argument based on his military service, we agree
with the district court that none of his submissions indicated that he was on active
military duty at any relevant time. See 50 App. U.S.C.A. §§ 526 (excluding period
of military service from statute-of-limitations computation), 511(2)(A)(i) (“military
service” means “active duty” in armed services); 10 U.S.C. § 101(d)(1) (“active duty”
means full-time duty in active military service).




                                         -2-
     Accordingly, we affirm. See 8th Cir. R. 47B. In addition, Shepard’s pending
motion is denied.2
                    ______________________________




      2
      See Dakota Indus., Inc. v. Dakota Sportswear, Inc., 988 F. 2d 61, 63 (8th Cir.
1993) (generally appeals court cannot consider evidence not contained in record
below).

                                        -3-